Title: Patrick Gibson to Thomas Jefferson, 18 February 1819
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond 18th Feby 1819
          
          I wrote you on the 8th Inst with accot Sales of flour and account current to that date balanced by $724.15 in my favor, and have since paid your dft to Jas Leitch for $108.33—The US: branch bank here has received another order to curtail, to commence on Wednesday next with 12½ p.Ct. how long it may be continued I know not. Coll Nicholas suggested the idea, and desired I would communicate it to you, that a discount might be obtained for 60 d/. to the amount of the curtail say $1500 which if you think adviseable shall be attempted on your sending me your note for that amount. the Virga bank continues the curtail of 5 p.Ct and there is a probability of its being raised to 10 pCt—Flour has declined to 6½ & 6¾ and few purchasers—   With much respect & esteem I am
          
            Your obt Servt
            Patrick Gibson
          
        